         Case 1:18-cr-00865-VEC Document 22 Filed 05/10/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, NY 10007


                                                    May 10, 2019

BY ECF

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    United States v. Santana, 18 Cr. 865 (VEC)

Dear Judge Caproni:

        On April 16, 2019, the U.S. Probation Office (“Probation”) sent the Government and
defense counsel a draft presentence investigation report (“PSR”) for José Santana, the defendant
in the above-captioned case. On May 6, 2019, defense counsel submitted several substantive
objections to the draft PSR. Probation requested that the Government respond to those
objections by May 10, 2019.

       Defense counsel’s objections, however, implicate complicated, developing areas law.
Accordingly, the Government respectfully requests that it be permitted an additional week—until
May 17, 2019—to respond to defense counsel’s objections. The Government further respectfully
requests that Probation be permitted to file the final version of the PSR on May 20, 2019.




                         [SPACE INTENTIONALLY LEFT BLANK]
         Case 1:18-cr-00865-VEC Document 22 Filed 05/10/19 Page 2 of 2
 May 10, 2019                                                                            Page 2
 18 Cr. 865 (VEC)

        The Government has consulted with defense counsel and Probation, neither of which
object to the Government’s requests. Further, unless the Court takes a different view, the
Government and defense counsel agree that no further adjustments to the sentencing schedule
would be necessary. Thus, the parties would still file their sentencing submissions by June 6,
2019, and sentencing would still take place on June 20, 2019.



                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney



                                         by: _____________________________
                                             Benjamin Woodside Schrier
                                             Assistant United States Attorney
                                             Southern District of New York
                                             (212) 637-1062




                                                2
